SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d)AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 Beamz Interactive, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 07378U102 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however,seetheNotes ). 1. NAMES OF REPORTING PERSONS Charles R. Mollo 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION AZ NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 64.14% TYPE OF REPORTING PERSON IN (1) Based on 15,148,782 shares of Common Stock of Beamz Interactive, Inc. (the “Issuer”) outstanding as of February 12, 2013, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, filed with the Securities and Exchange Commission on February 14, 2013. 1. NAMES OF REPORTING PERSONS CJMO, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION NM NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 13.25% TYPE OF REPORTING PERSON OO (1) Based on 15,148,782 shares of Common Stock of Beamz Interactive, Inc. (the “Issuer”) outstanding as of February 12, 2013, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, filed with the Securities and Exchange Commission on February 14, 2013. 1. NAMES OF REPORTING PERSONS TM 07 Investments, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION AZ NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.72% TYPE OF REPORTING PERSON OO (1) Based on 15,148,782 shares of Common Stock of Beamz Interactive, Inc. (the “Issuer”) outstanding as of February 12, 2013, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, filed with the Securities and Exchange Commission on February 14, 2013. 1. NAMES OF REPORTING PERSONS CRM 008 Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION AZ NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.72% TYPE OF REPORTING PERSON OO (1) Based on 15,148,782 shares of Common Stock of Beamz Interactive, Inc. (the “Issuer”) outstanding as of February 12, 2013, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, filed with the Securities and Exchange Commission on February 14, 2013. 1. NAMES OF REPORTING PERSONS La Luz LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION AZ NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.86% TYPE OF REPORTING PERSON OO (1) Based on 15,148,782 shares of Common Stock of Beamz Interactive, Inc. (the “Issuer”) outstanding as of February 12, 2013, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, filed with the Securities and Exchange Commission on February 14, 2013. SCHEDULE 13G Item1. (a) Name of Issuer: Beamz Interactive, Inc., a Delaware corporation (the “Issuer”). (b) Address of Issuer’s Principal Executive Offices: 15354 N. 83rd Way, Suite 102 Scottsdale, Arizona85260 Item2. (a) Name of Person Filing: Charles R. Mollo, an individual (“Mollo”). CJMO, LLC, a New Mexico limited liability company (“CJMO”). La Luz, LLC, an Arizona limited liability company (“La Luz”). TM 07 Investments, LLC, an Arizona limited liability company (“TM 07”). CRM 008 Trust, a trust formed under the laws of the state of Arizona(“CRM 008”). (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office for all Reporting Persons is: 15354 N. 83rd Way, Suite 102 Scottsdale, Arizona85260 (c) Citizenship: Incorporated by reference from Item4 of the Cover Page for each Reporting Person. (d) Title of Class of Securities: Incorporated by reference from the Cover Page. (e) CUSIP Number: Incorporated by reference from the Cover Page. Item3. Not Applicable. Item4. Ownership. (a) Amount beneficially owned: Incorporated by reference from Items5–9 of the Cover Page for each Reporting Person. (b) Percent of class: Incorporated by reference from Item11 of the Cover Page for each Reporting Person. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Incorporated by reference from Item5 of the Cover Page for each Reporting Person. (ii) Shared power to vote or to direct the vote Incorporated by reference from Item6 of the Cover Page for each Reporting Person. (iii) Sole power to dispose or to direct the disposition of Incorporated by reference from Item7 of the Cover Page for each Reporting Person. (iv) Shared power to dispose or to direct the disposition of Incorporated by reference from Item8 of the Cover Page for each Reporting Person. Item5. Ownership of Five Percent or Less of a Class. Not Applicable. Item6. Ownership of More than Five Percent on Behalf of Another Person. Mollo serves as the manager of CJMO, La Luz, and TM 07, and as the trustee of both CRM 008 and JLM 008 Trust, a trust formed under the laws of the State of Arizona that beneficially owns 106,025 shares of Common Stock.Mollo also beneficially ownsat least amajority the stock of New Vistas Investment Corp, a New Mexico corporation, which beneficially owns 4,165,246 shares of Common Stock. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item8. Identification and Classification of Members of the Group. Not Applicable. Item9. Notice of Dissolution of Group. Not Applicable. Item10. Certifications. Not Applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2013 CJMO, LLC By: /s/ Charles R. Mollo Name: Charles R. Mollo Title: Manager LA LUZ, LLC By: /s/ Charles R. Mollo Name: Charles R. Mollo Title: Manager TM 07 INVESTMENTS, LLC By: /s/ Charles R. Mollo Name: Charles R. Mollo Title: Manager CRM 008 TRUST By: /s/ Charles R. Mollo Name: Charles R. Mollo Title: Trustee /s/ Charles R. Mollo Charles R. Mollo
